Citation Nr: 0921860	
Decision Date: 06/10/09    Archive Date: 06/17/09

DOCKET NO.  05-16 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an extension of a temporary total rating 
for convalescence following a left knee surgery, beyond March 
31, 2004.  

2.  Entitlement to a rating in excess of 20 percent for 
service-connected internal derangement of the left knee, 
status post arthroscopic surgery.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 RO decision, which 
granted a total temporary rating for convalescence from 
February 2, 2004 to March 31, 2004, but denied an increased 
permanent rating in excess of 20 percent for the Veteran's 
service-connected internal derangement of the left knee, 
status post arthroscopic surgery before and after the total 
rating dates.  These issues were remanded by the Board in 
July 2008 for further development. 

The Board notes that, in a December 2008 rating decision, the 
Veteran was also granted a temporary evaluation of 100 
percent for convalescence for the period of August 11, 2008 
to October 31, 2008.  Additionally, the Veteran was granted 
service connection for degenerative arthritis of the left 
knee and assigned an evaluation of 10 percent, effective 
March 17, 2005, in a January 2009 rating decision.  

Since the RO assigned a total rating for only a limited 
amount of time and, thus, did not assign the maximum 
disability rating possible, the appeal for a higher 
evaluation remains before the Board.  AB v. Brown, 6 Vet. 
App. 35 (1993) (where a claimant has filed a notice of 
disagreement as to an RO decision assigning a particular 
rating, a subsequent RO decision assigning a higher rating, 
but less than the maximum available benefit, does not 
abrogate the pending appeal).

The Board notes that the April 2009 Written Brief 
Presentation refers to the Veteran's right knee.  The Board 
presumes this to be a typographical error, as no issues with 
regard to the right knee are currently on appeal and the 
Veteran has never submitted argument with regard to his right 
knee.  




FINDINGS OF FACT

1. On February 2, 2004, the Veteran underwent surgery for his 
service-connected internal derangement of the left knee, 
status post arthroscopic surgery, which necessitated 
convalescence.

2.  The competent medical evidence of record does not reflect 
that the Veteran's first period of convalescence involved 
incompletely healed surgical wounds, stumps of recent 
amputations, application of a body cast, use of a wheelchair 
or crutches, therapeutic immobilization, immobilization by 
cast, the necessity of house confinement, or the inability to 
return to any employment, beyond March 31, 2004.

3.  The Veteran's service-connected internal derangement of 
the left knee, status post arthroscopic surgery is manifested 
by pain, locking, effusion, and complaints of instability.


CONCLUSIONS OF LAW

1.  The criteria for an extension of a temporary total rating 
for convalescence, beyond March 31, 2004, have not been met.  
See 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R §§ 3.159, 4.30 (2008).

2.  The criteria for a disability rating in excess of 20 
percent for service-connected internal derangement of the 
left knee, status post arthroscopic surgery have not been 
met.  See 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5258, 5261 (2008).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  The requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless. 

With regard to the Veteran's claims, VCAA letters dated in 
December 2003 and August 2008 specifically satisfied the 
elements (2) and (3) of the duty to notify, articulated 
above.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159(b)(1) (2008); Quartuccio, at 187.  With 
specific regard to the first element, the Board notes that, 
in order to satisfy the first Pelegrini II element for an 
increased-compensation claim, section 5103(a) compliant 
notice must meet the following four part test: 

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of 
that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least general 
notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being 
sought, their severity and duration, and their impact 
upon employment and daily life; 

(4) the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, 
e.g., competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).   For the 
following reasons, the Board finds that any defects with 
regard to the Vazquez-Flores test are non-prejudicial.  

Preliminarily, the Board notes that the original notice 
provided in this case was issued prior to the decision in 
Vazquez-Flores.  As such it does not take the form prescribed 
in that case.   However, the Board finds that any notice 
errors did not affect the essential fairness of the 
adjudication as corrective notice was subsequently issued.  
In December 2003 and August 2008, the RO sent the Veteran 
VCAA letters, which indicated that he should provide evidence 
showing that his left knee disability had increased in 
severity.  In addition, the Veteran was informed in the 
August 2008 VCAA letter and a March 2006 letter that the 
evidence needed to show what impact his condition and 
symptoms had on his employment and daily life.  

As to the second element, the Board notes that the Veteran is 
service connected for internal derangement of the left knee, 
status post arthroscopic surgery.  As will be discussed 
below, this disability has been rated under 38 C.F.R. §§ 
4.71a and 4.30.  Notification of the specific rating criteria 
for evaluating internal derangement of the left knee, status 
post arthroscopic surgery were provided in August 2008 
letter.  Subsequently, the RO issued a January 2009 
supplemental statement of the case (SSOC). 

As to the third element, the Board notes that this 
information was provided in March 2006 and August 2008 
letters in which it was noted that a disability rating would 
be determined by application of the ratings schedule and 
relevant Diagnostic Codes based on the extent and duration of 
the signs and symptoms of his disability and their impact on 
his employment and daily life.  As to the fourth element, the 
December 2003 and August 2008 letters did provide notice of 
the types of evidence, both lay and medical, that could be 
submitted in support of a claim for an increased rating.  The 
Board finds that the fourth element of Vazquez-Flores is 
satisfied. 

In light of the foregoing, the Board finds that any notice 
defect as to the requirements of Vazquez-Flores are 
nonprejudicial.  The Board, therefore, finds that VA has 
discharged its duty to notify.  See Pelegrini II, supra.  

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's available service treatment records 
and VA and private medical records are in the file.  The 
Veteran has at no time referenced outstanding records that he 
wanted VA to obtain or that he felt were relevant to the 
claims.

With respect to claims for increased ratings, the duty to 
assist includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the Veteran.  See 
Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, 
where the evidence of record does not reflect the current 
state of the Veteran's disability, a VA examination must be 
conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2008).

With regard to the Veteran's claim for an increased rating 
for his service-connected internal derangement of the left 
knee, status post arthroscopic surgery, the Board remanded 
this issue in July 2008 in order to afford the Veteran a new 
VA examination.  The RO provided the Veteran with an 
examination for this disability in November 2008, which 
substantially complied with the July 2008 request.  There is 
no objective evidence indicating that there has been a 
material change in the severity of the Veteran's service-
connected internal derangement of the left knee, status post 
arthroscopic surgery since he was last examined.  See 
38 C.F.R. § 3.327(a) (2008).  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate examination was 
conducted.  See VAOPGCPREC 11-95.  The Board finds this 
examination report to be thorough and consistent with 
contemporaneous VA and private treatment records.  The 
examination in this case is adequate upon which to base a 
decision with regard to this claim.   

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2008).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2008).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
Veteran.  38 C.F.R. § 4.3 (2008).

The Veteran's entire history is reviewed when making a 
disability determination.  See 38 C.F.R. § 4.1 (2008).  But 
where service connection has already been established, and 
increase in the disability rating is at issue, it is the 
present level of the disability that is of primary concern.  
See Francisco v.  Brown, 7 Vet. App. 55 (1994).  However, in 
such cases, when the factual findings show distinct time 
periods during which a claimant exhibits symptoms of the 
disability at issue and such symptoms warrant different 
evaluations, staged evaluations may also be assigned.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is generally to be avoided.  
38 C.F.R. § 4.14 (2008).  The critical element in permitting 
the assignment of several ratings under various diagnostic 
codes is that none of the symptomatology for any one of the 
disabilities is duplicative or overlapping with the 
symptomatology of the other disability.  See Esteban v. 
Brown, 6 Vet. App. 259, 261- 62 (1994).  

1.  Entitlement to an extension of a temporary total rating 
for convalescence following a left knee surgery, beyond March 
31, 2004.  

On February 2, 2004, the Veteran underwent surgery on his 
left knee.  In a February 2004 rating decision, the RO 
granted a temporary total disability rating pursuant to 38 
C.F.R. § 4.30 for convalescence from February 2, 2004 to 
March 31, 2004, with a disability rating of 20 percent 
resuming on April 1, 2004.  The Veteran contends that he is 
entitled to an extension of the total rating, due to the fact 
that he feels his knee was worse after the surgery than 
before the surgery.  See notice of disagreement (NOD), March 
2004.

38 C.F.R. § 4.30 sets forth provisions governing convalescent 
ratings.  It provides that a total disability rating (100 
percent) will be assigned without regard to other provisions 
of the rating schedule when it is established by report at 
hospital discharge (regular discharge or release to non-bed 
care) or outpatient release that entitlement is warranted, 
effective from the date of hospital admission or outpatient 
treatment and continuing for a period of 1, 2, or 3 months 
from the first day of the month following such hospital 
discharge or outpatient release.  38 C.F.R. § 4.30 (2008).  
In order to attain the temporary total disability rating, the 
Veteran must demonstrate that his service connected 
disability resulted in: (1) surgery necessitating at least 
one month of convalescence; (2) surgery with severe 
postoperative residuals such as incompletely healed surgical 
wounds, stumps of recent amputations, therapeutic 
immobilization of one major joint or more, application of a 
body cast, or the necessity for house confinement, or the 
necessity for continued use of a wheelchair or crutches 
(regular weight- bearing prohibited); or (3) immobilization 
by cast, without surgery, of one major joint or more.  38 
C.F.R. § 4.30(a) (2008).  An extension of 1, 2, or 3 months 
beyond the initial 3 months may be granted and extensions of 
1 or more months up to 6 months beyond the initial 6 months 
period may be made, upon request.  38 C.F.R. § 4.30 (b) 
(2008).

The Court has determined that the inability to return to any 
employment would, in fact, show a need for continuing 
convalescence under 38 C.F.R. § 4.30.  Seals v. Brown, 8 Vet. 
App. 291 (1995); Felden v. West, 11 Vet. App. 427, 430 
(1998).  The Court has defined convalescence as "the stage 
of recovery following an attack of disease, a surgical 
operation, or an injury."  Felden v. West, 11 Vet. App. 427, 
430 (1998) (citing Dorland's Illustrated Medical Dictionary).  
The Court also defined recovery as "the act of regaining or 
returning toward a normal or healthy state."  Id. (citing 
Webster's Medical Desk Dictionary 606 (1986)).

The Board notes that the claims folder contains VA and 
private treatment records from the time immediately following 
the reassignment of the 20 percent rating to the Veteran's 
service-connected internal derangement of the left knee, 
status post arthroscopic surgery.

The record shows that the Veteran was noted in April 2004 as 
complaining that he has had no relief since his surgery 2 
months prior.  See A.J.B, III, M.D. treatment record, April 
2004.  He continued to complain of knee pain.  Examination 
demonstrated a trace amount of fluid in the knee with well-
healed portals.  His gait was unremarkable and no instability 
was detected.  Later in April 2004, the same physician 
examined the Veteran again and noted the left knee as 
exhibiting near full range of motion and no instability.  A 
trace amount of fluid was noted.  Discomfort was noted both 
laterally and anterolaterally.  Tibial rotation tests were 
negative.  

In an April 2004 VA treatment record, the Veteran continued 
to complain of pain.  However, his knee was noted as being 
stable to varus valgus stress testing.  He had no effusion at 
this time.  His incisions were well healed.  Lachman's and 
anterior-posterior drawer tests were negative.  The Veteran 
complained of pain in the posterior aspect of the knee when 
walking but was noted as able to ambulate without difficulty 
and perform activities of daily living.  In a May 2004 VA 
treatment record, the Veteran reported that his knee was not 
improving.  His range of motion was recorded as 0 to 70 
degrees.  The examiner noted, however, that the Veteran 
continued to display increased active range of motion during 
transfers (90 degrees) than when being measured.  In a 
separate VA treatment record from May 2004, the Veteran 
complained of chronic pain.  The examiner noted that the 
Veteran displayed inconsistent effort with MMT (presumed to 
mean manual muscle testing) as well as discrepancies in the 
knee active range of motion when being measured versus 
transferring from sitting to standing. 

Upon review of the medical evidence, the Board finds that it 
does not appear that any of the criteria cited in § 4.30 are 
satisfied beyond March 31, 2004.  The Veteran was not 
employed prior to the surgery and, therefore, his failure to 
return to any employment is not, in and of itself, indicative 
of the need for convalescence.  In this regard, it was 
specifically noted in an April 2004 VA treatment record that 
he was able to perform activities of daily living, and there 
is also no medical evidence of the necessity of house 
confinement.  Additionally, the medical evidence of record 
does not reveal that the Veteran's internal derangement of 
the left knee, status post arthroscopic surgery symptoms 
involved incompletely healed surgical wounds, stumps of 
recent amputations, application of a body cast, use of a 
wheelchair or crutches, therapeutic immobilization, or 
immobilization by cast.  In summary, the Board concludes 
that, there is no medical evidence which suggests that the 
Veteran met any of the criteria listed in 38 C.F.R. § 
4.30(a)(1), (2) or (3) which would allow the grant of 
additional months of a temporary total convalescence rating 
beyond March 31, 2004.  While the Board has considered the 
Veteran's lay assertion that he is entitlement to a longer 
period of his convalescence rating, in light of the May 2004 
findings that that he displayed inconsistent effort with MMT, 
and that there were discrepancies on range of motion testing 
versus other observed movements, the Board places more 
probative weight on the clinical findings noted throughout 
April 2004 and May 2004, which do not suggest a need for 
additional convalescence following surgery.

Therefore, the Board concludes that an extension of a 
temporary total convalescent rating under the provisions of 
38 C.F.R. 4.30 beyond March 31, 2004, is not warranted.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

2.  Entitlement to a rating in excess of 20 percent for 
service-connected internal derangement of the left knee, 
status post arthroscopic surgery.

In a February 2004 rating decision, the evaluation of the 
Veteran's service-connected internal derangement of the left 
knee, status post arthroscopic surgery was increased from 20 
percent to 100 percent for convalescence for the period of 
February 2, 2004 to March 31, 2004, under 38 C.F.R. § 4.30.  
An evaluation of 20 percent was reassigned, effective April 
1, 2004, under Diagnostic Code 5261.  A December 2008 rating 
decision also granted a temporary 100 percent evaluation for 
convalescence under 38 C.F.R. § 4.30 for the period of August 
11, 2008 to October 31, 2008.  An evaluation of 20 percent 
was reassigned, effective November 1, 2008, under Diagnostic 
Code 5261.  

The Board notes that Diagnostic Code 5010 addresses the issue 
of arthritis due to trauma, substantiated by x-ray findings, 
which is to be rated as degenerative arthritis under 
Diagnostic Code 5003.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5010 (2008).  
Degenerative arthritis, when established by x-ray findings, 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5003 (2008).  

Normal range of motion of the knee is to 0 degrees extension 
and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II 
(2008).  Under Diagnostic Code 5261, a 10 percent disability 
rating is warranted for extension limited to 10 degrees; a 20 
percent disability rating is assigned for extension limited 
to 15 degrees; a 30 percent disability rating is assigned for 
extension limited to 20 degrees; a 40 percent disability 
rating is assigned for extension limited to 30 degrees; and a 
50 percent disability rating is assigned for extension 
limited to 45 degrees.  See 38 C.F.R. § 4.71a (2008).

According to Diagnostic Code 5260, a 10 percent disability 
rating is warranted for flexion limited to 45 degrees; a 20 
percent disability rating is assigned for flexion limited to 
30 degrees; and a 30 percent disability rating is assigned 
for flexion limited to 15 degrees.  See 38 C.F.R. § 4.71a 
(2008).

Separate ratings under Diagnostic Code 5260 (leg, limitation 
of flexion) and Diagnostic Code 5261 (leg, limitation of 
extension), both currently codified under 38 C.F.R. § 4.71a, 
may be assigned for disability of the same joint.  See 
VAOPGCPREC 9-04 (2004).  

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

The Board notes that the Veteran underwent a VA examination 
most recently in November 2008.  The examiner reviewed the 
claims file and noted that the Veteran underwent additional 
surgery since his last evaluation.  Specifically, he 
underwent left knee arthroscopy with lateral partial 
meniscectomy/debridement and chondroplasty on August 11, 
2008.  The examiner noted that the Veteran is still in the 
recovery phase and being followed by Orthopedics.  In an 
October 28, 2008 VA treatment record, he was noted as doing 
fairly well.  It was further noted that he had pain, which 
had been decreasing, and some giving way.  He walked two 
miles the other day.  He had minimum effusion and a range of 
motion of about 0 to 120 degrees, likely due to pain and 
swelling.  The Veteran was noted in this October 2008 
treatment record as being neurovascularly intact to the left 
lower extremity.  His ligaments were noted as stable.  

The examiner at the November 2008 VA examination noted that 
the Veteran was initially using crutches after surgery but 
was not recommended a cane for any problems with instability 
or falls.  The Veteran reported having discomfort walking up 
and down stairs.  He reported that his knee will give out if 
he is not holding onto a rail.  The Veteran reported 
stiffness after walking approximately a quarter mile.  The 
Veteran reported occasional falls.  He has not had any 
injuries from these falls.  He has not sought any cane, 
walker, or wheelchair due to his knee giving out.  The 
Veteran reported that his pain decreased with reducing 
activity and sitting down.  The examiner noted that the 
Veteran is currently retired and is independent in taking 
care of himself.  He has a small lawn which he is able to 
mow.  His knee gives out on uneven surfaces.  No flares were 
noted on examination.  The examiner stated that, without 
objective evidence of flares, it would require speculation 
how a flare would affect function.  It was noted that the 
Veteran could ambulate without assistive device, and there is 
no evidence of instability of his gait during ambulation.  
His gait is mildly asymmetrical.  The Veteran is more 
cautious with standing on the left side.  He spends less time 
on the left side than the right during gait.  The Veteran was 
noted as having minimal anterior edema and mild tenderness 
with palpation.  Surgical sites are well healed and there is 
no evidence of drainage or erythema from the sites.  The 
Veteran was noted as lacking 3 degrees of full extension.  He 
has 100 degrees of flexion.  The Veteran had discomfort in 
the last 5 to 10 degrees of range of motion.  He also is 
guarded with rapid flexion of the knee.  There is no evidence 
of mediolateral or anterior posterior instability.  
McMurrary's test was negative.  There was no additional loss 
of range of motion, fatigue, or instability upon repetitive 
testing.  Neurological testing of the lower extremities 
failed to reveal neurological deficits.  X-ray examinations 
suggested minor osteoarthritis.     

The Board notes that the Veteran underwent earlier VA 
examination in April 2006.  The examiner reviewed the claims 
file and noted that the Veteran underwent an arthroscopic 
lateral partial meniscectomy in February 2004.  His pain has 
improved slowly since that time.  He has received Hyalgan 
injections, which improved his pain.  The Veteran reported 
irritation around the whole knee joint that worsens 1 to 2 
times per week for about 1 to 3 hours.  He reported a dull, 
aching pain in his left knee but denied any numbness or pins 
and needles, such as paresthesias.  The Veteran denied 
weakness, stiffness, swelling, instability, or giving way.  
The Veteran stated that he is still able to walk around and 
move during flare-ups.  He denied using crutches, a cane, or 
corrective shoes.  He uses a brace 4 to 5 times a week.  He 
denied dislocation or subluxation.  The Veteran was noted as 
being retired.  He can sit for 30 minutes to 1 hour.  His 
standing tolerance is unlimited. He can walk for 15 minutes 
and drive 1 to 1 and half hours.  He can cut grass and shovel 
snow.  His activities of daily living and ambulation are 
independent.  There is no obvious swelling, erythema, or 
effusion.  His range of motion was 0 to 95 degrees.  With 
repetitive motion, the Veteran's range of motion is decreased 
to 85 degrees, with excess complaints of pain, hurting, 
weakness, and fatigability noted.  No lack of endurance or 
incoordination were noted.  Sensory examination to light 
touch and to pinprick was preserved throughout the left lower 
extremity.  The examiner noted that there was no objective 
evidence of nerve damage. 

In December 2005, the Veteran also underwent a VA 
examination.  The examiner reviewed the claims folder and 
noted that the Veteran reported a worsening of his left knee 
condition since his February 2004 arthroscopic lateral 
partial meniscectomy.  He reported constant irritation but 
denied any particular pain.  He also reported intermittent 
instability of his knee giving way.  It was noted that the 
Veteran received hyalgan injections.  No additional 
limitation of motion or functional impairment was noted.  The 
Veteran was not using crutches or braces and had not had any 
episodes of dislocation.  This disability affects his daily 
activities from the standpoint of impinging his quality of 
life.  His range of motion was recorded as 0 to 130 degrees.  
His medial, lateral, collateral ligaments were evaluated as 
neutral and 30 degrees of flexion reveal no motion.  His 
lateral menisci evaluated via McMurray's test was normal. 

Finally, the Veteran underwent a VA examination in December 
2003 as well.  The Veteran reported that he had some slight 
residual weakness in the left knee and his pain had been 
getting worse over the past 2 to 3 years.  The Veteran 
reported no history of new stiffness, swelling, heat, 
redness, instability, giving way, or locking.  He reported 
that his pain gradually gets worse during times of increases 
movement, such as going up and down a flight of stairs or 
standing for a prolonged period of time.  The only 
alleviating factor is rest.  He had no limitation of motion 
or functional impairment during these flare-ups.  He uses a 
left knee brace.  He has no history of dislocation, recurrent 
subluxation, or inflammatory arthritis.  The Veteran reported 
no change in his usual occupation or usual change of his 
daily activities.  His active and passive range of motion was 
recorded as 0 to 130 degrees.  The Veteran had no pain or 
limiting factors during range of motion testing.  No fatigue, 
weakness, lack of endurance, painful motion, edema, effusion, 
instability, weakness, tenderness, redness, heat, guarding of 
movement, gait instability, abnormal breakdown, or unusual 
shoe wear patterns was noted.  The examiner concluded by 
stating that it is as likely as not that the Veteran requires 
increased service connection for his left knee internal 
derangement service-connected condition.      

The Board notes that, with the exception of the 2 periods of 
total rating for convalescence, the Veteran's internal 
derangement of the left knee, status post arthroscopic 
surgery has consistently been rated as 20 percent disabling 
for the period of time on appeal under Diagnostic Code 5261.  
It should be noted, however, that the Veteran was originally 
granted service connection for internal derangement of the 
left knee in a June 1971 rating decision under Diagnostic 
Code 5257.  The Veteran continued to be rated under this 
diagnostic code until an October 2001 rating decision 
reevaluated the Veteran's service-connected disability under 
Diagnostic Code 5261.  It was noted in this rating decision 
that the Veteran's disability was increased from 10 to 20 
percent based on subjective complaints of pain and objective 
findings of decreased strength, limited motion, pain on 
motion, and additional functional loss due to pain.  

In January 2009, the RO granted service connection separately 
for degenerative arthritis of the left knee, as secondary to 
the service-connected disability of internal derangement of 
the left knee, status post arthroscopic surgery, and assigned 
an evaluation of 10 percent, effective March 17, 2005, under 
Diagnostic Code 5003.  As noted above, when the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion to be combined, not added under Diagnostic Code 5003.  
As the RO had already assigned the Veteran's left knee a 
compensable evaluation under Diagnostic Code 5261, an 
appropriate diagnostic code for rating limitation of motion, 
it is unclear to the Board why a separate 10 percent rating 
would have been assigned for limitation of motion under 
Diagnostic Code 5003, particularly given provisions regarding 
pyramiding under 38 C.F.R. § 4.14 (2008).  

Nevertheless, the Board notes that the award of service 
connection for degenerative arthritis of the left knee, 
secondary to the service-connected disability of internal 
derangement of the left knee, status post arthroscopic 
surgery, and the assignment of a separate 10 percent 
evaluation for that disability, is not on appeal before the 
Board.  As the Board lacks jurisdiction over that issue, the 
Board will continue on to adjudicate the evaluation assigned 
to the Veteran's service-connected internal derangement of 
the left knee, status post arthroscopic surgery only, which 
is currently evaluated under Diagnostic Code 5261.

As to that disability rating, the Board notes that the 
assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  
Furthermore, while service-connected disabilities and ratings 
in effect for 20 years or more are protected, and ratings in 
effect for shorter periods are also afforded some protections 
against reduction, the selection of diagnostic codes or 
applicable rating criteria are not protected and may be 
appropriately revised if the action does not result in the 
reduction of compensation payments.  See 38 C.F.R. §§ 3.951, 
3.957 (2006); See Butts, 5 Vet. App. 532; VAOPGCPREC 71-91 
(Nov. 7, 1991).

In this regard, the Board notes that there is no evidence in 
the VA examination reports that the Veteran's extension has 
been limited to 10 degrees.  His range of motion was recorded 
in VA treatment records as 0 to 120 degrees and 5 to 93 
degrees in October 2008 VA treatment records, 5 to 90 degrees 
and 5 to 95 degrees in a September 2008 VA treatment records, 
0 to 90 degrees in a June 2008 VA treatment record, and 0 to 
70 in a May 2004 VA treatment record.  He was also noted as 
having a full range of motion in a May 2005 VA treatment 
record.  As there is no medical evidence of record from the 
period of time on appeal indicating that the Veteran's left 
knee extension is or has been limited to 10 degrees, the 
Board finds that the medical evidence of record does not 
support a compensable rating under Diagnostic Code 5261.  
Likewise, the claims folder contains no medical evidence from 
the period of time on appeal indicating that the Veteran's 
left knee flexion is limited to 45 degrees.  Therefore, the 
medical evidence of record does not support a compensable 
rating under Diagnostic Code 5260 either.  

As such, the Board has considered alternative diagnostic 
codes under which the Veteran may be more appropriately 
rated.  

In this regard, Diagnostic Code 5259 assigns a maximum 10 
percent rating for symptomatic removal of semilunar 
cartilage, and Diagnostic Code 5258 assigns a higher 20 
percent evaluation for dislocated, semilunar cartilage with 
frequent episodes of locking, pain, and effusion into the 
joint.  

As discussed above, the Veteran underwent a left knee 
arthroscopic lateral partial meniscectomy in February 2004 
and a left knee arthroscopy with lateral partial 
meniscectomy/debridement and chondroplasty in August 2008.  
Furthermore, the medical evidence of record reflects that the 
Veteran has complained of locking and pain, and has been 
noted as having effusion of the joint throughout the period 
of time on appeal.  See VA examination report, November 2008; 
VA treatment records, November 2003, December 2003, May 2008, 
June 2008, July 2008, September 2008, and October 2008.  

Therefore, the Board finds Diagnostic Code 5258 is the most 
appropriate code under which to rate the Veteran's 
disability, and more appropriate than Diagnostic Code 5261 
due to the fact that the Veteran's range of extension has at 
no point during this time period reached a compensable level 
of limitation.  

Furthermore, the Board considered the possibility of 
assigning separate disability ratings under Diagnostic Code 
5258, and under one of the diagnostic codes applicable to 
limitation of motion in the knee.  However, even if the 
criteria for compensable ratings under Diagnostic Codes 5260 
or 5161 were met, separate disability ratings could not be 
assigned as Diagnostic Code 5258 also contemplates limitation 
of motion.  See VAOPGCPREC 9-98 (August 14, 1998) (explaining 
that disability involving removal of semilunar cartilage may 
result in complications producing loss of motion).  In 
essence, for the reasons and bases set forth above, under the 
alternative ratings of Diagnostic Codes 5258, 5259, 5260, or 
5261, the Board finds that Diagnostic Code 5258 is the most 
appropriate code under which to rate the disability under 
consideration.  

The Board has also considered Diagnostic Code 5257, which 
addresses impairment of the knee in the form of recurrent 
subluxation or lateral instability.  The Board notes that 
there is no medical evidence of record indicating any 
recurrent subluxation for this time period.  The Veteran 
specifically denied dislocation or subluxation at the 
December 2003, December 2005, and April 2006 VA examinations.  
He was noted as having no instability at the December 2003 VA 
examination.  He reported intermittent instability at the 
December 2005 VA examination.  However, denied instability 
merely a few months later at the April 2006 VA examination.  
At the most recent VA examination, in November 2008, he 
reported falling occasionally.  However, the Veteran was not 
recommended a cane for any problems with instability or falls 
at this time and it was noted that there was no evidence of 
mediolateral or anterior posterior instability.  The Board 
acknowledges that the Veteran reported intermittent 
instability at the December 2005 VA examination and 
complained of instability and giving way in VA treatment 
records from July 2005 and October 2008.  However, the 
Veteran's ligaments were noted as stable in VA treatment 
records from June 2008 and October 2008 and stable to varus 
valgus stress testing in January 2004 and April 2004.  
Therefore, as the medical evidence of record from this time 
period does not reflect subluxation; the Veteran's left knee 
was noted as being stable at 3 of the 4 VA examinations; and 
his medial, lateral, and collateral ligaments were evaluated 
as neutral at the VA examination at which the Veteran 
reported instability, the Board finds that the greater weight 
of medical evidence of record does not support the assigning 
of a separate compensable rating for instability or 
subluxation under Diagnostic Code 5257.  As such, an 
increased rating under Diagnostic Code 5257 is not warranted. 

The remaining applicable diagnostic codes relating to knee 
disabilities include Diagnostic Code 5256 (ankylosis of the 
knee), Diagnostic Code 5262 (impairment of the tibia and 
fibula), and Diagnostic Code 5263 (for genu recurvatum).  
However, as there is no evidence of record showing that the 
Veteran has ankylosis of the knee, impairment of the tibia 
and fibula, or acquired, traumatic genu recurvatum, these 
diagnostic codes are not applicable.

The Board notes that 38 C.F.R. §§ 4.40 and 4.45 (2008) and 
the decision in DeLuca require it to consider a Veteran's 
pain, incoordination, weakness, and excess fatigability when 
determining the appropriate disability evaluation for a 
disability using the limitation-of-motion diagnostic codes.  
However, as discussed above, the 20 percent rating assigned 
for his service-connected internal derangement of the left 
knee, status post arthroscopic surgery contemplates his 
complaints of pain and locking, as well as the findings of 
effusion and the otherwise noncompensable degree of 
limitation of motion shown.  Under these circumstances, the 
Board finds that the disability ratings currently assigned 
already contemplate the degree of functional loss experienced 
in the left knee. 

The Board notes that the examiner at the December 2003 VA 
examination stated that it is as likely as not that the 
Veteran requires increased service connection for his left 
knee internal derangement service-connected condition.  While 
the Board has considered this statement, for the reasons set 
forth above, the Board finds the more probative evidence of 
record to be the actual clinical findings reported during the 
course of that examination, as well as the later examinations 
conducted during the pendency of this appeal.  

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where scheduler evaluations are found 
to be inadequate.  See Saccharate v. Derwinski, 1 Vet. App. 
589 (1991).  The Board notes that the Veteran stopped working 
in 1991 and was determined by Social Security Administration 
(SSA) to be incapable of performing even sedentary work 
activity at a substantial gainful level.  However, SSA also 
noted that the Veteran had a history of coronary artery 
bypass and was status post three vein bypass and coronary 
angioplasty.  There is no objective indication Veteran's 
service-connected internal derangement of the left knee 
status post arthroscopic surgery caused marked interference 
with employment beyond that contemplated by the Schedule for 
Rating Disabilities.  Additionally, it has also not 
necessitated frequent periods of hospitalization; and has not 
otherwise rendered impractical the application of the regular 
schedular standards utilized to evaluate the severity of the 
disability.  As discussed in detail above, the symptoms and 
manifestations shown in the record appear to be precisely 
those contemplated by the 20 percent rating currently 
assigned under Diagnostic Code 5258.  As such, the Board 
finds that the requirements for an extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218 (1995).

The Board concludes that the preponderance of the evidence is 
against the claim for an increased rating, and the benefit of 
the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application.  There is not an approximate balance of 
evidence.  See generally Gilbert, supra; Ortiz v. Principi, 
274 F. 3d 1361 (Fed. Cir. 2001).  Assignment of staged 
ratings is not for application.  Hart, supra.









ORDER

Entitlement to an extension of a temporary total rating for 
convalescence following a left knee surgery, beyond March 31, 
2004, is denied.  

Entitlement to a rating in excess of 20 percent for service-
connected internal derangement of the left knee, status post 
arthroscopic surgery is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


